                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA ex rel.                          CIVIL ACTION
 NHCA-TEV, LLC, and on behalf of
 STATE OF CALIFORNIA, STATE OF
 COLORADO, STATE OF
 CONNECTICUT, STATE OF
 DELAWARE, DISTRICT OF                                     NO. 17-2040
 COLUMBIA, STATE OF FLORIDA,
 STATE OF GEORGIA, STATE OF
 HAWAII, STATE OF ILLINOIS, CITY
 OF CHICAGO, STATE OF INDIANA,
 STATE OF LOUISIANA,
 COMMONWEALTH OF
 MASSACHUSETTS, STATE OF
 MICHIGAN, STATE OF MINNESOTA,
 STATE OF MONTANA, STATE OF
 NEVADA, STATE OF NEW JERSEY,
 STATE OF NEW MEXICO, STATE OF
 NEW YORK, STATE OF NORTH
 CAROLINA, STATE OF OKLAHOMA,
 STATE OF RHODE ISLAND, STATE OF
 TENNESSEE, STATE OF TEXAS,
 COMMONWEALTH OF VIRGINIA, and
 STATE OF WISCONSIN,
                 Plaintiff,

                v.

 TEVA PHARMACEUTICAL PRODUCTS
 LTD.,
 TEVA PHARMACEUTICALS USA, INC.,
 TEVA NEUROSCIENCE, INC., and
 TEVA SALES AND MARKETING, INC.,
                Defendants.

                                    MEMORANDUM

DuBois, J.                                                                  November 25, 2019

   I.        INTRODUCTION

        This is a qui tam action brought against Teva Pharmaceutical Products Ltd., Teva

Pharmaceuticals USA, Inc., Teva Neuroscience, Inc., and Teva Sales and Marketing, Inc.
(collectively “Teva”). Relator, NHCA-TEV, LLC, alleges that Teva provided unlawful

kickbacks to medical providers to encourage them to prescribe Copaxone, a multiple sclerosis

medication manufactured by Teva, in violation of the Anti-Kickback Statute (“AKS”), 42 U.S.C.

§ 1320a-7b et seq. Relator brings these claims on behalf of the United States pursuant to the

False Claims Act (“FCA”), 31 U.S.C. §§ 3729–3733 and on behalf of various states, the District

of Columbia, and one municipality under their respective state and local false claims statutes.

         Two motions are presently pending before the Court: (1) the United States’ Motion to

Dismiss Relator’s First Amended Complaint (Document No. 30, filed December 17, 2018), and

(2) Defendants’ Motion to Dismiss Relator’s First Amended Complaint (Document No. 27, filed

November 21, 2018). For the reasons that follow, the Court grants the United States’ Motion to

Dismiss Relator’s First Amended Complaint and denies as moot Defendants’ Motion to Dismiss

Relator’s First Amended Complaint.

   II.      BACKGROUND

         Relator NHCA-TEV claims that Teva engaged in two unlawful schemes involving “‘in

kind’ remuneration” to prescribers of Copaxone. First Am. Compl. ¶ 81. These alleged schemes

involved Teva providing free (1) reimbursement support services to help patients secure

insurance coverage for Copaxone and (2) nursing services to assist patients in administering

Copaxone after it was prescribed. Id. ¶¶ 1, 81–82. According to relator, these services saved

healthcare providers time and money and therefore constitute illegal kickbacks in violation of the

AKS. Id. ¶¶ 96–100. Relator contends that these illegal kickbacks resulted in the filing of false

claims for payment to the United States, in violation of the FCA. Id. ¶ 34.

         Relator is a limited liability company established by the National Health Care Analysis

Group (“NHCA Group”), and is one of several NHCA Group-affiliates that have brought qui tam



                                                 2
actions against healthcare companies under the FCA and analogous state and local false claims

statutes. Relator Opp. 2. As of November 2019, twelve of these qui tam actions have been filed,

each asserting allegations similar to those in NHCA-TEV’s First Amended Complaint.1 Gov’t

Reply 1 n.1; Hr’g Tr. 21:24–22:14.

           After investigating relator’s allegations in this case, the Government notified the Court

that it declined to intervene on June 5, 2018 (Document No. 8).2 Thereafter, relator continued to

pursue the action on behalf of the Government. Both Teva and the Government then each filed

motions to dismiss (Document Nos. 27 and 30, filed November 21, 2018 and December 17,

2018, respectively).3 The motions are fully briefed and ripe for decision.

    III.      LEGAL STANDARD

           The FCA permits private individuals to bring a qui tam action as relators on behalf of the

United States against anyone who submits “false or fraudulent” claims to the Government for

payment. 31 U.S.C. §§ 3729(a)(1)(A), 3730(b)(1). Although the relator initiates the lawsuit, the

Government may elect to intervene in the action and take “primary responsibility for prosecuting

the action.” Id. §§ 3730(b)(2)-(3), (c)(1). Alternatively, the Government may decline to




1
  See United States ex rel. SAPF, LLC, et al. v. Amgen, Inc., et al., No. 16-cv-5203 (E.D. Pa.); United States ex rel.
SMSPF, LLC, et al. v. EMD Serono, Inc., et al., No. 16-5594 (E.D. Pa.); United States ex rel. SMSF, LLC, et al. v.
Biogen Inc., et al., No. 1:16-cv-11379 (D. Mass.); United States ex rel. SCEF, LLC v. Astra Zeneca PLC, et al., No.
17-cv-1328 (W.D. Wash.); United States ex rel. Miller, et al. v. AbbVie, Inc., No. 3:16-cv-2111 (N.D. Tex.); United
States ex rel. Carle, et al. v. Otsuka Holdings Co., et al., No. 17-cv-966 (N.D. Ill.); United States ex rel. CIMZNHCA
v. UCB, Inc., et al., No. 3:17-cv-00765 (S.D. Ill.); United States ex rel. Health Choice Group, LLC. v. Bayer Corp.,
et al., No. 5:17-cv-126 (E.D. Tex.); United States ex rel. Health Choice All., LLC v. Eli Lilly & Co., et al., No. 5:17-
cv-123 (E.D. Tex.); United States ex rel. Health Choice Advocates, LLC v. Gilead, et al., No. 5:17-cv-121 (E.D.
Tex.); United States ex rel. Doe and APBQR, LLC v. Sanofi-Aventis U.S. LLC, et al., No. 16-5107 (S.D.N.Y.).
2
  On June 19, 2018, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana,
Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New
York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia, Wisconsin, and the District of
Columbia filed a Notice of Election to Decline Intervention (Document No. 12).
3
  A representative of the National Association of Medicaid Fraud Control Units has represented that all named state
plaintiffs consent to the Government’s motion to dismiss “so long as it is without prejudice to the states,” except for
the state of New Jersey, which has not taken a position on the motion. Gov’t Mot. Dismiss 1 n.1.

                                                           3
intervene, in which case the relator may proceed to litigate on behalf of the United States. Id.

§§ 3730(b)(4)(B), (c)(3).

       However, because a relator brings its action in the name of the United States, the

Government’s decision to decline to intervene does not completely deny the Government control

over the litigation. See United States v. EMD Serono, Inc., 370 F. Supp. 3d 483, 487 (E.D. Pa.

2019); United States ex rel. CIMZNHCA, LLC v. UCB, Inc., No. 17-CV-765-SMY-MAB, 2019

WL 1598109, at *2 (S.D. Ill. Apr. 15, 2019). Importantly, the FCA permits the Government to

“dismiss the action notwithstanding the objections of the person initiating the action if the person

has been notified by the Government of the filing of the motion and the court has provided the

person with an opportunity for a hearing on the motion.” 31 U.S.C. § 3730(c)(2)(A). The

Government preserves this right to dismiss the qui tam action, regardless of whether it intervenes

or not. See Kellogg Brown & Root Servs., Inc. v. United States ex rel. Carter, 135 S. Ct. 1970,

1973–74 (2015).

       Although the FCA establishes the Government’s right to dismiss a qui tam action, it does

not expressly provide a standard of review for courts to apply when considering motions to

dismiss filed by the Government. Circuit courts have articulated two standards for dismissal of

qui tam actions by the Government under § 3730(c)(2)(A) over a relator’s objection: a “rational

relation” test and an “unfettered right” standard.

       The rational relation test, which has been adopted by the Ninth and Tenth Circuits,

consists of a two-part inquiry. To dismiss the relator’s suit, the Government must (1) identify a

“valid governmental purpose” and (2) demonstrate that a “rational relation” exists between

dismissal and accomplishment of the Government’s stated purpose. United States ex rel.,

Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir. 1998);



                                                     4
Ridenour v. Kaiser-Hill Co., 397 F.3d 925, 936 (10th Cir. 2005). If the Government satisfies

these first two requirements, the burden shifts to the relator to show that “dismissal is fraudulent,

arbitrary and capricious, or illegal.” Sequoia Orange, 151 F.3d at 1145; Ridenour, 397 F.3d at

936.

       In contrast, the D.C. Circuit has interpreted the FCA to give the Government an

“unfettered right” to dismiss qui tam actions brought on the Government’s behalf. Swift v.

United States, 318 F.3d 250, 252 (D.C. Cir. 2003); see also Hoyte v. Am. Nat’l Red Cross, 517

F.3d 61 (D.C. Cir. 2008). Under this standard, the executive branch has “absolute discretion”

over “whether to bring an action on behalf of the United States,” effectively rendering the

Government’s decision to dismiss “unreviewable.” Swift, 318 F.3d at 253.

       The Third Circuit has not determined the proper standard for dismissal of a relator’s FCA

action over the relator’s objections. See Chang v. Children’s Advocacy Ctr. of Delaware Weih

Steve Chang, 938 F.3d 384, 387 (3d Cir. 2019) (declining to “take a side in this circuit split”

because dismissal was warranted under both tests).

       Although the rational relation test is “slightly more demanding” than the unfettered right

standard, both standards are extremely deferential to the Government. Polansky v. Executive

Health Resources, Inc., No. 12-CV-4239, 2019 WL 5790061, at *8 (E.D. Pa. Nov. 5, 2019); see

also United States ex rel. Surdovel v. Digirad Imaging Sols., No. CIV.A. 07-0458, 2013 WL

6178987, at *2 (E.D. Pa. Nov. 25, 2013). Noting the significant amount of deference that both

standards give the Government, the Court concludes that both standards have been met in this

case. For this reason, the Court, like the Third Circuit in Chang, declines to decide which is the

proper standard of review and, instead, applies the rational relation test because it is the “more

restrictive standard.” Chang, 938 F.3d at 387; see also Polansky, 2019 WL 5790061, at *8. But



                                                  5
see EMD Serono, Inc. 370 F. Supp. 3d at 488–89 (adopting the rational relation standard because

it “accords with statutory interpretation and fosters transparency”). The Court next turns to an

analysis of the rational relation test as applied in this case.

    IV.      DISCUSSION

             A. Valid Governmental Purposes

          For a court to dismiss an FCA case over a relator’s objections under the rational relation

test, the Government must first show that there is a “valid government purpose” for dismissal.

Sequoia Orange, 151 F.3d at 1145; Ridenour, 397 F.3d at 935. In this case, the Government

identifies two purposes for dismissal of relator’s FCA claims: (1) “preserving scarce government

resources”; and (2) “protecting important policy prerogatives of the federal government’s

healthcare programs.” Gov’t Mot. Dismiss 14.

          Courts have recognized both of these putative purposes as valid and legitimate in the

context of dismissal under § 3730(c)(2)(A). First, the Sequoia Orange court held that the

“government can legitimately consider the burden imposed on the taxpayers by its litigation, and

that, even if the relators were to litigate the FCA claims, the government would continue to incur

enormous internal staff costs.” 151 F.3d at 1146; see also Chang, 938 F.3d at 388. The

Government’s interest in avoiding potentially burdensome or unnecessary litigation costs is

legitimate even when a relator’s claims appear meritorious. See, e.g., Sequoia Orange, 151 F.3d

at 1145–46; Ridenour, 397 F.3d at 939–40.

          Second, courts have similarly accepted the Government’s putative policy interests in

patient care and enforcement prerogatives as valid government purposes. See, e.g., EMD

Serono, 370 F. Supp. 3d at 489; United States, ex rel. SCEF, LLC v. Astrazeneca, Inc., No. 2:17-

CV-1328-RSL, 2019 WL 5725182, at *2–3 (W.D. Wash. Nov. 5, 2019). In this case, the



                                                    6
Government argues that “federal healthcare programs have a strong interest in ensuring that . . .

patients have access to basic product support relating to their medication,” including educational

resources such as a toll-free assistance phone line and instructions about how to administer or

store the medicine. Gov’t Mot. Dismiss 15–16. Both of these interests satisfy the first prong of

the Sequoia Orange test.

             B. Rational Relation Between Dismissal and the Government’s Stated Purposes

         Second, there must exist a “rational relation” between the government’s valid purpose

and dismissal of the relator’s FCA claims. This is not a rigorous test. Ridenour, 397 F.3d at 936

(noting that a rational relation need not be a “tight fitting relationship”). “It is enough if there are

‘plausible, or arguable reasons supporting the agency decision.’” EMD Serono, 370 F. Supp. 3d

at 488 (quoting Ridenour, 397 F.3d at 937).

         In this case, a rational relation exists between dismissal and the Government’s stated

purpose of managing litigation costs. The Government states that relator’s allegations implicate

over 1.5 million prescriptions, more than 23,000 physicians, and tens of thousands of Medicare,

Medicaid, and Tricare beneficiaries over a period of at least six years. Gov’t Mot. Dismiss 14–

15; Hr’g Tr. 14:1–18. The broad scope of these allegations, the Government argues, would

impose a significant burden monitoring the litigation and responding to discovery requests.4 Id.

These future costs would be in addition to the 1,500 hours that the Government claims it has

already spent investigating and monitoring all of the NHCA-related actions. Gov’t Mot. Dismiss

14 n.6. In response, relator argues that dismissal is premature because the Government has not

sufficiently investigated relator’s claims to make such an appraisal. Relator Opp. 9.



4
 The Government states that these burdens would include the cost of reviewing and producing documents from
various federal healthcare programs, analyzing patient health information, and preparing witnesses for depositions.
Gov’t Mot. Dismiss 15.

                                                         7
       While courts generally require that the Government conduct some investigation into a

relator’s claims, “the FCA does not require the government to ‘fully investigate’ an alleged FCA

violation before moving to dismiss.” United States ex rel. Toomer v. TerraPower, LLC, No.

4:16-cv-00226-DCN, 2018 WL 4934070, at *6 (D. Idaho Oct. 10, 2018). In this case, the

Government claims it interviewed a high-level relator executive, examined the information

provided by relator, interviewed physicians who prescribed Copaxone, assessed prescriber data,

and conferred with experts at the Department of Health and Human Services Office of Inspector

General, which oversees Government enforcement of the AKS. Hr’g Tr. 15:17–16:2. After

conducting this investigation, the Government concluded that it was unlikely that relator’s claims

would be successful, and that even if they were, “any outcome in this case would not exceed the

burden that this case would impose on the Government’s resources.” Id. 16:5–8. Any more

formal cost-benefit analysis is unnecessary in order to demonstrate a rational relation between

dismissal and the purpose of conserving Government resources. See, e.g., United States ex rel.

Borzilleri v. AbbVie, Inc., No. 15-CV-7881 (JMF), 2019 WL 3203000, at *2 (S.D.N.Y. July 16,

2019) (concluding that “the Government’s determination that it would prefer to avoid these

[litigation] costs and expend its finite resources elsewhere is . . . a ‘valid government purpose’

rationally related to dismissal of the case”). Courts in four of the other NHCA-related qui tam

actions have agreed, concluding that the Government’s investigation into the relators’ claims was

“extensive.” See Health Choice All. LLC ex rel. United States v. Eli Lilly & Co., Inc., No.

517CV00123RWSCMC, 2019 WL 4727422, at *7 (E.D. Tex. Sept. 27, 2019) (dismissing two

NHCA-related cases filed in the Eastern District of Texas); SCEF, LLC, 2019 WL 5725182, at




                                                  8
*3; EMD Serono, 370 F. Supp. 3d at 490.5 This Court agrees with these four cases and

concludes that the Government’s investigation was sufficient to satisfy the “rational relation”

requirement of the Sequoia Orange test.

         A rational relation also exists between the Government’s stated policy interests and

dismissal of this case. The Government notes that Copaxone is an expensive medication—

costing approximately $80,000 per year—and challenging to administer because it is an

injectable biologic. Hr’g Tr. 18:1–11. Accordingly, the Government takes the position that

Teva’s reimbursement support services and nursing services are “common industry practices

[that are] . . . appropriate and beneficial to federal healthcare programs and their beneficiaries.”

Gov’t Mot. Dismiss 16. In response, relator argues generally that “there is no public policy

rationale for the kickback schemes alleged” and that the alleged schemes create perverse

incentives that “undermine the independence of physician and patient decision-making, and raise

healthcare costs.” Relator Opp. 12 (internal quotation marks omitted). The Court rejects this

argument because it fails to undercut the Government’s position that these services are common

and beneficial to patient care. The Court thus finds that the Government’s policy interests

plausibly support its decision to dismiss this case.

              C. Relator’s Burden to Show Fraudulent, Arbitrary and Capricious, or Illegal
                 Dismissal

         The Court having determined that the Government identified a valid purpose rationally

related to dismissal, the burden shifts to the relator to show that dismissal would be “fraudulent,

arbitrary and capricious, or illegal.” Sequoia Orange, 151 F.3d at 1145.




5
  But see CIMZNHCA, 2019 WL 1598109, at *3 (denying the Government’s motion to dismiss on the ground that,
inter alia, “it did not assess or analyze the costs it would likely incur versus the potential recovery that would flow
to the Government if this case were to proceed”).

                                                            9
        Relator fails to make this showing. Relator contends that it would be arbitrary to dismiss

its claims at such an early phase of the litigation because “it is unknown what burden, if any, the

United States will face” because the Government’s other litigation burdens may change. Relator

Opp. 9. However, several district courts have rejected the argument that failure to more fully

investigate relator’s claim is “arbitrary and capricious.” See, e.g., EMD Serono, 370 F. Supp. 3d

at 489–90; Health Choice All. LLC, 2019 WL 4727422, at *7 (rejecting as speculation relator’s

argument that the Government misrepresented the depth of its investigation); United States ex

rel. Nicholson v. Spigelman, No. 10 C 3361, 2011 WL 2683161, at *3 (N.D. Ill. July 8, 2011)

(“The government’s cost-benefit calculation may be sound or it may be short-sighted, but it

cannot be deemed arbitrary and capricious.”). Based on this authority, the Court concludes that

relator in this case has failed to meet its burden to show that dismissal would be fraudulent,

arbitrary and capricious, or illegal.

            D. Dismissal of Claims

        The Government has met its burden of establishing grounds for dismissal of the FCA

claims in this qui tam action under the rational relation test for all of the foregoing reasons.

Thus, all such claims are dismissed with prejudice as to relator. The FCA claims are dismissed

without prejudice as to the Government because the Government has not asserted any claims, “or

even acquiesced to [relator] pursuing the FCA claims on [its] own.” Toomer, 2018 WL

4934070, at *7 (granting the Government’s motion to dismiss an FCA action with prejudice as to

the relator and without prejudice as to the Government); see also United States ex rel. Wickliffe

v. EMC Corp., No. 1-06-CV-64-DAK, 2010 WL 3662467, at *2 (D. Utah Sep. 15, 2010) (same).

For this reason, the Government may bring these or similar claims against Teva in the future if it

decides to do so.



                                                  10
       Dismissal of relator’s FCA claims leaves only relator’s state and local law claims in this

action. In its First Amended Complaint, relator asserts that the Court has jurisdiction over these

state and local claims based on 31 U.S.C. § 3732(b), which provides that “district courts shall

have jurisdiction over any action brought under the laws of any State for the recovery of funds

paid by a State or local government if the action arises from the same transaction or occurrence

as an action brought under [the FCA].” First Am. Comp. ¶ 8. Because the FCA claims asserted

in the First Amended Complaint have been dismissed, § 3732(b) is no longer applicable. That

leaves supplemental jurisdiction under 28 U.S.C. § 1367 as the only potential basis of federal

jurisdiction in this case. Section 1367 provides, inter alia, that a district court “may decline to

exercise supplemental jurisdiction over a claim [if] . . . the district court has dismissed all claims

over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In such cases, “where the claim

over which the district court has original jurisdiction is dismissed before trial,” the Third Circuit

has held that “the district court must decline to decide the pendent state law claims unless

considerations of judicial economy, convenience, and fairness to the parties provide an

affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)

(quoting Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)).

       No affirmative justification for exercising supplemental jurisdiction over the remaining

state and local claims exists in this case. The Court reaches this conclusion because the FCA

claims have been dismissed at an early stage of litigation and exercising supplemental

jurisdiction would require the Court to apply the statutes of 27 jurisdictions in one case. See,

e.g., Borzilleri, 2019 WL 3203000, at *3; United States v. Medco Health Sols., Inc., No. CV 11-

684-RGA, 2017 WL 63006, at *13 (D. Del. Jan. 5, 2017); United States v. Medco Health Sys.,

Inc., No. CIV. 12-522 NLH AMD, 2013 WL 6858758, at *9 (D.N.J. Dec. 30, 2013). The Court



                                                  11
thus declines to exercise supplemental jurisdiction over relator’s state and local claims and

dismisses these claims without prejudice.

   V.      CONCLUSION

        For the foregoing reasons, the United States’ Motion to Dismiss Relator’s First Amended

Complaint is granted. The Court dismisses relator’s claims under the FCA with prejudice as to

relator and without prejudice as to the Government. The Court dismisses relator’s state and local

law claims without prejudice. As a result, Defendants’ Motion to Dismiss Relator’s First

Amended Complaint is denied as moot. An appropriate order follows.




                                                12
